Petitions for Writ of Habeas Corpus Dismissed for Want of Jurisdiction,
and Memorandum Opinion filed June 19, 2008







 
Petitions
for Writ of Habeas Corpus Dismissed for Want of Jurisdiction, and Memorandum
Opinion filed June 19, 2008.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00451 -CV
NO. 14-08-00466 -CV
NO. 14-08-00467 -CV
 
____________
 
IN RE RALPH ARNOLD JACKSON, Relator
 
 

 
ORIGINAL
PROCEEDINGS
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M   O P I N I O N
Relator
Ralph Arnold Jackson, acting pro se, has filed three separate petitions
for writ of habeas corpus (case numbers 14-08-00451-CV, 14-08-00466-CV, and
14-08-00467-CV).  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004); see also
Tex. R. App. P. 52.  Relator asserts that he was convicted of theft and
sentenced to confinement for fifteen years.  We dismiss for want of
jurisdiction.




This
court=s jurisdiction over habeas petitions
is limited to contempt judgments in which a person=s liberty is restrained because the
person has violated an order issued by a court in a civil case.  See
Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004).  We lack
jurisdiction to grant habeas relief in this criminal law matter.
Accordingly,
we dismiss relator=s petitions for writ of habeas corpus for want of
jurisdiction.
PER
CURIAM
 
Petitions for Writ of
Habeas Corpus Dismissed for Want of Jurisdiction, and Memorandum Opinion filed,
June 19, 2008.
Panel consists of Chief
Justice Hedges, and Justices Fowler and Boyce.